 8:14-cr-00409-BCB-MDN Doc # 473 Filed: 10/14/20 Page 1 of 2 - Page ID # 2962




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:14-CR-409

        vs.
                                                            MEMORANDUM AND ORDER
SHANE SEIZYS,

                        Defendant.


         This matter comes before the Court on Defendant’s Motion for Compassionate Release

 (Filing 467). Defendant was sentenced on June 6, 2016, to a term of 348 months’ incarceration,

 the statutory mandatory minimum, followed by five years of supervised release, after he pled

 guilty to two counts of robbery in violation of 18 U.S.C. § 1951 and one count of brandishing a

 firearm during a crime of violence in violation of 18 U.S.C. § 924(c). Filing 251 at 1-3; see also

 United States v. Seizys, 864 F.3d 930 (8th Cir. 2017) (indicating the basis for conviction and

 affirming the District Court’s judgment and sentence). After an unsuccessful appeal, Defendant

 filed a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

 in Federal Custody (Filing 382), and the Court denied the motion. Filing 383. Defendant now

 seeks release from custody or a reduction in sentence. Filing 467 at 1.

       However, Defendant has not exhausted his administrative remedies. Section 603 of the

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for modification of a sentence “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.”


                                                 1
8:14-cr-00409-BCB-MDN Doc # 473 Filed: 10/14/20 Page 2 of 2 - Page ID # 2963




       Defendant submitted evidence of his initiation of administrative remedies, specifically

the Warden’s denial of Defendant’s request for compassionate release dated September 15,

2020. Filing 467 at 2. But, the Warden’s denial notes Defendant’s right to appeal the decision

within 20 days. See Filing 467 at 1. Defendant does not allege that he exhausted all

administrative rights of appeal as required by 18 U.S.C. § 3582(c)(1)(A). Thus, the Court cannot

entertain Defendant’s request for compassionate release until his administrative remedies have

been exhausted.

      IT IS ORDERED:

  1. Defendant’s Motion for Compassionate Release (Filing 467) is denied without prejudice;

  2. The Clerk of Court shall mail a copy of this Memorandum and Order to Defendant at his

      last known address.

  Dated this 14th day of October 2020.

                                                   BY THE COURT:


                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge




                                               2
